UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7188



In Re:   BOBBY HAZEL,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-93-62-A, CA-97-633-AM)


Submitted:   September 9, 2002        Decided:   September 19, 2002


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bobby Hazel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Hazel has filed a petition for a writ of mandamus

seeking to have this court direct the respondents to review their

denial of Hazel’s prior petition for a writ of mandamus.   Mandamus

relief is available only when the petitioner has a clear right to

the relief sought.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).     Further, mandamus is a drastic remedy

and should only be used in extraordinary situations. Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).    Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, see In re Beard, 811 F.2d at 826, and may not be used as

a substitute for appeal.    In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).    Hazel has not shown he has a clear right to

the relief sought.

     Accordingly, although we grant Hazel’s motion to proceed in

forma pauperis, we deny his petition for mandamus relief.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2